Norton, J.:
This motion for permission to serve the proposed amended complaint should be denied.
The original complaint sets up five causes of action, all based upon claims of consignors of merchandise for damages caused by delays or improper handling in transportation thereof. As plaintiff proposes to amend the complaint, it will still set up such causes of action, and will also set up causes of action based upon the claims of the consignees of such merchandise for the damages caused by such alleged delays or improper handling in transportation thereof. The two sets of causes of action cannot coexist; either the title to the merchandise was in the consignees and theirs are the causes of action, or the title to the merchandise was in the consignors and theirs are the causes of action.
The fact that the consignees and the consignors have severally .assigned their alleged causes of action to the proposed plaintiff does not warrant the uniting of causes of action, which on the face of the pleading plainly cannot be coexistent.
The motion is, therefore, denied.